Citation Nr: 1813709	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (excluding the period from January 5, 2015 through March 1, 2015 during which a temporary total rating was in effect for hospitalization over 21 days).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter comes, in pertinent part, before the Board of Veterans' Appeals (Board) on appeal from March 2011, January 2014, and December 2015, rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran raised the issue of entitlement to TDIU and, in a rating decision in December 2015, the RO denied the claim for a TDIU.  In Rice v. Shinseki, 22 Vet App. 447 (2009), the Court held that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation, although the Court also recognized that a veteran could file a claim for TDIU without having a pending rating claim.  

Accordingly, the claim for TDIU is still now before the Board as a part of the Veteran's appeal for a higher initial disability rating for the service-connected PTSD.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.

Additional evidence has been associated with the claims file since the issues on appeal were most recently adjudicated.  However, as this evidence is pertinent to issues that have either been decided favorably in the decision below or remanded for additional development, the Board finds no prejudice with proceeding with the adjudication of the appeals as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The claim for an increased rating for PTSD and the claim for entitlement to TDIU, are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied service connection for tinnitus; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the January 2009 rating decision is final.

2.  The evidence received since the January 2009 rating decision is not duplicative or cumulative of evidence previously of record and relates to unestablished facts necessary to substantiate the claim of service connection for tinnitus.

3.  The Veteran has tinnitus that had onset during active service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the claim for service connection for tinnitus is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for tinnitus was originally denied in January 2009, on the basis that there was no evidence of tinnitus in the service treatment records or any evidence linking the current tinnitus to acoustic trauma in service.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that decision and it became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108.  The Veteran submitted a request to reopen his claim in December 2012. 

The evidence of record at the time of the January 2009 rating decision included the Veteran's service treatment records, which do not reflect findings consistent with tinnitus, post-service treatment records, and an October 2008 VA examination report, wherein the examiner opined that the Veteran's tinnitus was less likely as not caused by the active duty noise exposure.  The examiner based the opinion on the fact that the service treatment records were silent for tinnitus during active duty and the Veteran reported onset of tinnitus  approximately 20 years earlier, post-service discharge.  

The evidence received since the prior final denial includes a January 2013 medical opinion report from Dr. S.J.M., a private ear, nose and throat (ENT) physician, who noted the Veteran's history of in-service acoustic trauma and opined that the Veteran's military noise exposure was a significant contributing factor to his currently diagnosed tinnitus.  Also of record is the Veteran's testimony asserting that he developed tinnitus in service, which progressively worsened throughout the years.  

Such evidence is new as it was not previously of record.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of that the Veteran's tinnitus may be related to noise exposure in service.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  

Accordingly, as new and material evidence has been submitted, the claim for service connection for tinnitus is reopened.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as an organic disease of the nervous system such as tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed tinnitus due to in-service exposure to acoustic trauma.  Specifically, the Veteran asserts that he experienced acoustic trauma during service due to exposure to noise from artillery, tank engines, and gunfire while performing his duties as an armor intelligence specialist.  In statements and at hearing, the Veteran asserted that he developed tinnitus in service and it progressively worsened throughout the years.  

In this case, the current medical evidence shows that the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for tinnitus, a current disability, has been met.  

The evidence shows that the Veteran's in-service military occupational specialty (MOS) was that of an armored intelligence specialist.  Based on this evidence and his assertions of loud noise exposure during service, the Board therefore recognizes that the Veteran was exposed to noise from tanks during service.  The Veteran also credibly reported in-service exposure to small arms, artillery fire, and mortar fire; therefore, the Board finds sufficient evidence indicating that the Veteran experienced exposure to loud noises during service.

The remaining element is a causal relationship between the present tinnitus and the noise exposure in service, the so-called "nexus" requirement.

The Veteran's service treatment records are silent regarding tinnitus.  

A VA examiner in October 2008 opined that the Veteran's tinnitus was less likely as not caused by the active duty noise exposure, because the service treatment records were silent for tinnitus during active duty and the Veteran reported onset of tinnitus  approximately 20 years earlier, post-service discharge.  

In January 2013 medical opinion report from Dr. S.J.M., a private ENT physician, noted the Veteran's history of in-service acoustic trauma and opined that the Veteran's military noise exposure was a significant contributing factor to his currently diagnosed tinnitus.  

On VA audio examination in September 2013, the Veteran reported constant tinnitus for over 30 years.  The examiner indicated that since there was no evidence in service of tinnitus or a specific noise event that could have caused it, and since hearing loss was not related to service, it was less likely as not that tinnitus was service related.  

A veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board is cognizant that, while the Veteran has reported onset of tinnitus in service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service.  However, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, testimony from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, and competent medical evidence for and against the claim, the Board finds that the Veteran's competent and credible testimony provides a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

The Veteran claims that he is entitled to a disability rating higher than 30 percent for his service connected PTSD.  Specifically, in recent statements the Veteran asserted that his disability had increased in severity since it was last adjudicated in 2015.  

In support of his claim for a higher disability rating, the Veteran submitted private treatment records that indeed suggest an increase in the severity of his psychiatric symptoms.  In this regard, the Veteran submitted a VA PTSD disability benefits questionnaire completed by his treating physician, Dr. F.R., who concluded that the Veteran's psychiatric symptoms were productive of total occupational and social impairment.  However, no rationale for such opinion was provided, and more importantly, clinical treatment records from both VA and Dr. F.R., do not appear to support those findings.  

The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the evidence added to the record since the Veteran was last afforded a VA PTSD examination in January 2014, and given the Veteran's assertions that his symptoms have worsened, another VA examination is needed to adequately assess the impairment.  

TDIU is also remanded as it is intertwined with the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received mental health treatment.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dated since August 2015.  If possible, the Veteran should submit these and any other pertinent record himself in order to expedite the case.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA psychiatric examination to address the extent and severity of his service-connected PTSD.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must address all symptomatology caused by the Veteran's psychiatric disorder and its impact on his occupational and social functioning.  The examiner is asked to specifically comment on the effects of the Veteran's service-connected psychiatric disorder on his ability to function in an occupational environment.

Please provide a rationale for all opinions given.

3.  Finally, readjudicate the claims on appeal, including TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


